Citation Nr: 1420433	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-23 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for agenesis of the corpus callosum, claimed as brain tumor (lipoma).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 July 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2014, the Board requested a medical opinion regarding the Veteran's claim.  The Board received the opinion in April 2014.

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in December 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  


FINDINGS OF FACT

1.  The Veteran's agenesis of the corpus callosum clearly and unmistakably preexisted service.

2.  The Veteran's agenesis of the corpus callosum is a congenital or developmental defect not subject to compensation within the meaning of applicable legislation; there was no superimposed disease or injury during service which created additional disability.






CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for agenesis of the corpus callosum are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in July 2008.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

A VA examination was obtained in March 2009 whereby the examiner reviewed the Veteran's claims file, examined the Veteran, and provided an opinion.  In February 2014, the Board requested another medical opinion regarding the Veteran's claim.  The Board received the opinion in April 2014.  The new opinion discussed the etiology of the Veteran's agenesis of the corpus callosum as a congenital defect and explained that there was no superimposed disease or injury during service which created additional disability.  The opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

Congenital or developmental defects as such are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c) (2013).  However, congenital defects may be service-connected if they were worsened by a superimposed disease or injury.  See VAOGCPREC 82-90 (July 18, 1990).  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id. 

      Factual Background

The Veteran seeks to establish service connection for his agenesis of the corpus callosum, claimed as brain tumor (lipoma), and its associated residuals.  Specifically, the Veteran claims that in 1972, while working as a radar operator in service, he suddenly felt an intense pain over the left top of his head with blurring of vision.  He contends that later, a study was performed in which a lipoma was found.  The Veteran reports that he continued in active service for four more years, despite the headaches and blurred vision.  
      
The Veteran's enlistment examination dated in September 1970 did not document the existence of a brain tumor on entry into the Air Force.  A treatment record dated in May 1972 showed that the Veteran complained of very frequent headaches.  The Veteran's November 1974 separation examination noted that the Veteran has had seasonal sinusitis since 1969 associated with frontal headaches.  In November 1974, a paranasal sinuses and skull series was performed due to the Veteran's complaints of headaches, tenderness of frontal sinuses, tenderness over maxillary sinuses, and a history of small spacity in occipital area on X-ray.  The study revealed that the Veteran had normal paranasal sinuses.  The examiner found that the Veteran had a lipoma of the corpus callosum, with calcification present at the rostal portion.  A brain scan was recommended; there were no findings of increased intracranial pressure.  A February 1975 treatment note indicated that the Veteran's skull X-rays showed calcification in what appeared to be a cyst of the corpus callosum.  Radiologists recommended a brain scan and the results were negative.  The radiologist indicated that while the findings were interesting, they were of no significance to the Veteran's health.  In a treatment note dated in December 1975, it was noted that a brain scan showed lipoma of the corpus callosum.  
      
A VA treatment record showed a neurology clinics evaluation in May 2005 due to "increased intensity of left parietal pulsatile headache 6/10 since about 3 weeks ago."  The Veteran's brain magnetic resonance imaging (MRI) depicted partial agenesis of corpus callosum with associated lipoma and left small pontine infarct.  The Veteran was also diagnosed with "mixed type headache, migranous and tensional type."  A cause and effect relationship of the Veteran's lipoma and agenesis of corpus callosum was not entertained at that time.  No other progress notes were found in which the Veteran complained of headaches or sought treatment for acute headaches.  

In a VA examination conducted in March 2009, the Veteran reported that in 1972, while working as a radar operator in service, he suddenly felt an intense pain over the left top of his head and blurring of vision.  He noted that a study was performed in which a lipoma was found.  The Veteran reported that he continued in active service for four more years, despite the headaches and blurred vision.  The Veteran described his headaches as constant, with a pressure like sensation and warmth over the left temporal area.  He described the pain as 3/10, but increases to 6-7/10 two times per week, with associated tingling sensation.  The Veteran also noted occasional light sensitivity and blurring of vision, but denied nausea, vomiting, or sound sensitivity.  The Veteran reported that his headache intensity increased when he was in high stress situations or when his blood pressure was high.  On examination, the examiner performed an MRI of the Veteran's brain.  The examiner diagnosed the Veteran with partial agenosis of the corpus callosum with associated large lipoma, small old infarct in the left side of the pons, tortuous left vertebral artery which is dense, left side of the brain stem.  The examiner also diagnosed the Veteran with tension-type headaches.
      
The VA examiner opined that the Veteran's headaches were not caused by or a result of active service.  She explained that agenesis of the corpus callosum is a congenital or a developmental anomaly, which is present at the time of birth.  The examiner explained that this occurs when disturbance of embryogenesis in the first trimester of gestation by some unknown insult leads to failure of the callosal axons to pass across the midline.  She explained that this is an anomaly that may occur in isolation or in association with other CNS or systemic malformations.  She wrote that midline lipoma of corpus callosum is a commonly associated anomaly, occurring in 10 percent of cases of agenesis of the corpus callosum.  The examiner found that the Veteran's description of his headaches is one of classic tension-type headaches, which is a muscle contraction type of headache.  She explained that at this time, there is no mixed-type component present (that of migraine, sinus or cluster, for example).  The examiner wrote that a headache is a very subjective complaint and must be diagnosed on the basis of the patient's description, excluding other causes.  The examiner wrote that even though the Veteran has a diagnosis of partial agenesis of the corpus callosum with associated large lipoma, there is no radiographic description that this is causing mass effect.  She noted that there are also no physical findings suggestive of increased intracranial pressure.

In February 2014, the Board requested an additional medical opinion, and in April 2014, a neurologist provided one.  The examiner found that the Veteran's partial agenesis of the corpus callosum is a congenital defect.  He explained that agenesis of the corpus callosum, complete or partial, results from disruption of the early stages of callosal development during gestation, which could have genetic, infectious, vascular or toxic causes.  He noted that approximately one third of the cases are caused by genetic alterations while the other two thirds have no identifiable reasons.  The neurologist explained that signs and symptoms of agenesis of the corpus callosum vary greatly among individuals ranging from delayed motor milestones to neurocognitive disabilities and social difficulties.  He noted that some patients can have only subtle neurocognitive deficits not readily identifiable in a routine neurological examination.  

The neurologist indicated that agenesis of the corpus callosum is a congenital defect that has remained static in this case.  He explained that the Veteran's multiple brain imaging studies also demonstrate a stable defect without significant changes in size or shape over many years.  The neurologist indicated that disease or injury superimposed upon such a defect should manifest with subjective clinical findings or changes in neuroimaging.  He noted that in this case, there is no evidence (clinical or neuroimaging evidence) that additional disability related to agenesis of the corpus callosum resulted from in-service disease or injury.  The neurologist wrote that the corpus callosum forms late in the first trimester of gestation during human development.  He wrote that the defect can be identified by prenatal ultrasound, postnatal CT, or MRI scan.  He indicated, however, that many patients with agenesis of the corpus callosum are identified as an accidental finding.  The neurologist explained that even though the Veteran has no imaging data prior to joining the service, agenesis of the corpus callosum has been an existing condition since he was born, and the defect has not undergone any change as a result of active service as evidenced by subjective findings clinically and by brain neuroimaging.

      Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for agenesis of the corpus callosum is not warranted.  As explained below, the medical evidence shows that agenesis of the corpus callosum is a congenital defect which was not subject to a superimposed disease or injury during service that created additional disability.

Initially, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003), 69 Fed. Reg. 25178 (2004).  The burden is a formidable one.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). 

In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post-service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

There were no disabilities noted on the Veteran's September 1970 entrance examination.  Therefore, the Veteran is presumptively sound, unless there is clear and unmistakable evidence that a disability existed prior to service, and was not aggravated by service. 

The Board finds that, despite the Veteran's unawareness of his condition prior to service, there is clear and unmistakable evidence that, his agenesis of the corpus callosum preexisted service.  Although the Veteran's enlistment examination dated in September 1970 did not document the existence of agenesis of the corpus callosum on entry into the Air Force, the April 2014 VA neurologist explained that even though the Veteran had no imaging data prior to joining the service, agenesis of the corpus callosum has been an existing condition since he was born, and the defect has not undergone any change as a result of active service as evidenced by subjective findings clinically and by brain neuroimaging.  He explained that the corpus callosum forms late in the first trimester of gestation during human development, and can be identified by prenatal ultrasound, postnatal CT, or MRI scan.  He indicated, however, that many patients with agenesis of the corpus callosum are identified as an accidental finding.  Without any evidence to the contrary, the Board finds that the evidence shows that the Veteran's agenesis of the corpus callosum preexisted service.  38 U.S.C.A. §§ 1111, 1137.

The Veteran's agenesis of the corpus callosum is, per the March 2009 and April 2014 opinions, a congenital defect.  Therefore, the Board finds that agenesis of the corpus callosum is not a "disability" for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Congenital or developmental defects may not be service-connected because they are not diseases or injuries under the law.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439 (1992).  VA regulations specifically prohibit service connection for a congenital defect unless it was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  A defect is a structural or inherent abnormality or condition, which is more or less stationary in nature.  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 1-85 (March 5, 1985) (reissued as VAOPGCPREC 82- 90). 

Additionally, there is no competent evidence which shows that the Veteran's agenesis of the corpus callosum was subject to an in-service superimposed disease or injury that created additional disability.  Again, as explained by the April 2014 VA neurologist, the Veteran's agenesis of the corpus callosum is a congenital defect that has remained static.  The neurologist explained that the Veteran's multiple brain imaging studies demonstrate a stable defect without significant changes in size or shape over many years.  The neurologist indicated that disease or injury superimposed upon such a defect should manifest with subjective clinical findings or changes in neuroimaging.  He noted that in this case, there is no evidence (clinical or neuroimaging evidence) that additional disability related to agenesis of the corpus callosum resulted from in-service disease or injury.  

The opinion of the April 2014 VA neurologist leads to a finding that the Veteran's agenesis of the corpus callosum is a congenital defect and was not subject to a superimposed disease or injury.  The Board accepts the neurologist's opinion as being the most probative medical evidence on the subject, as it was based on a review of all historical records, and contained detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the opinion, and the fact that the opinion was based on a review of the applicable record, the Board finds the opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

Significantly, there is no evidence of record, other than the Veteran's statements, that his agenesis of the corpus callosum is related to his period of service.  The Board points out that, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, entitlement to service connection for agenesis of the corpus callosum falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  In fact, it is because of the complexity of the medical issue involved in this case that a medical opinion was sought.  In this case, the Board has determined that the medical evidence, to include the findings of the March 2009 and April 2014 VA examiners, is more probative of the issue in question and outweighs the lay statements of the Veteran.

Furthermore, with respect to the Veteran's representative's contention that the Veteran's headaches and increased headaches are attributable to his service, which has aggravated his presumed preexisting condition of agenesis of the corpus callosum, the Board notes that the Veteran's November 1974 separation examination revealed that the Veteran has had seasonal sinusitis since 1969 associated with frontal headaches (before service).  Moreover, the March 2009 VA examiner found that the Veteran's description of his headaches was one of classic tension-type headaches, which is a muscle contraction type of headache.  The examiner explained that there was no mixed-type component present (that of migraine, sinus or cluster, for example).  She wrote that a headache is a very subjective complaint and must be diagnosed on the basis of the patient's description, excluding other causes.  The examiner explained that even though the Veteran has a diagnosis of partial agenesis of the corpus callosum with associated large lipoma, there is no radiographic description that this was causing mass effect.  She noted further that there were no physical findings suggestive of increased intracranial pressure.

Based on the foregoing, the Board finds that service connection for agenesis of the corpus callosum is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for agenesis of the corpus callosum, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for agenesis of the corpus callosum, claimed as brain tumor (lipoma), is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


